—Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered March 7, 1985, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to raise his objections to the plea allocution in the County Court and accordingly has not preserved his claims for appellate review (People v Hoke, 62 NY2d 1022; People v Pellegrino, 60 NY2d 636). In any event, the record clearly establishes that the guilty plea was entered voluntarily and with a full understanding of the rights thereby waived (see, People v Harris, 61 NY2d 9). Furthermore, we find that the defendant knowingly and voluntarily waived, as a condition of the plea bargain, his right to appeal the propriety of his sentence and his second felony offender adjudication, and accordingly the waiver should be implemented (see, People v Williams, 36 NY2d 829, cert denied 423 US 873; People v Feingold, 125 AD2d 587, lv denied 69 NY2d 880; People v Harvey, 124 AD2d 943, lv denied 69 NY2d 746).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find that they either relate to matter dehors the record on the appeal or are meritless. Kunzeman, J. P., Weinstein, Fiber and Spatt, JJ., concur.